Citation Nr: 1749869	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-32 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for cervical spine disability.

2. Entitlement to an increased rating in excess of 10 percent from July 1, 2009 and in excess of 20 percent from December 29, 2009 for a low back disability. 

3.  Entitlement to an increased rating in excess of 40 percent from March 14, 2013 for a low back disability.

4. Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left shoulder with tendinosis of the rotator cuff. 

5. Entitlement to an initial rating in excess of 10 percent for left hand disability.

6. Entitlement to service connection for a left eye disability.

7. Entitlement to an initial increased rating in excess of 10 percent for a right hand disability.

8.  Entitlement to an initial increased rating in excess of 10 percent for left foot disability.

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1987 to July 1991 and from November 1992 to June 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and October 2011, rating decisions of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented sworn testimony during a May 2017 Board hearing in Columbia, South Carolina, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to an increased rating in excess of 40 percent from March 14, 2013 for a low back disability, entitlement to an initial rating in excess of 20 percent for cervical spine disability, entitlement to a rating in excess of 20 percent for degenerative joint disease of the left shoulder with tendinosis of the rotator cuff, entitlement to an initial rating in excess of 10 percent for left hand disability, entitlement to an increased rating in excess of 10 percent for a right hand disability, and entitlement to an increased rating in excess of 10 percent for left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From July 1, 2009 to March 14, 2013, the Veteran's back disability manifested with flexion at a functional limitation of motion of 30 percent or less.

2.  The Veteran has not been diagnosed with left eye disability at any time during the pendency of her claim.

3.  The Veteran is unemployable due to her service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 40 percent for a lumbar spine disability from July 1, 2009 to March 14, 2013 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, DC 5237 (2016).

2.  The criteria to establish service connection for left eye disability are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3.  The criteria for a TDIU are met from July 1, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  VA provided adequate notice in letters sent to the Veteran in July 2009 and February 2010.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  The AOJ associated the Veteran's service treatment records, service personnel records, identified private treatment records and VA treatment records with the claims file.  

In August 2009, February 2010, and March 2013, VA provided the Veteran with a medical examination of his low back disability and obtained medical opinions addressing the current status of the Veteran's disability.  The examination and opinion are adequate for the disability, discussed below, as the examination reports show that the examiners considered the relevant history of the Veteran's disabilities.  The examiners provided a sufficiently detailed description of the disabilities severity and where relevant a sufficiently detailed opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

In May 2010, VA provided the Veteran with a medical examination and obtained a medical opinion on the Veteran's left eye and which later led to addendums in August 2010, September 2010, and April 2011 addressing whether the Veteran had a current left eye disability.  The examination and opinion are adequate as the examination report shows that the examiner considered the relevant history of the Veteran's left eye concerns.  The examiner provided a sufficiently detailed description of this disability, and the examiner provided an analysis to support his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2016), and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Increased Rating

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply: 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating. 

Forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating. 

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine. 

A rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

Merits

The Board has limited review of the Veteran's low back disability to prior to her March 14, 2013 examination which awarded her a 40 percent rating.  Upon review of this evidence the Board finds that a 40 percent rating for the Veteran's low back disability from July 1, 2009 is warranted.

In review of the claims file, the Board observes that the first two examinations on the Veteran's low back disability provided to the Veteran did not provide measurements for functional loss due to pain.  In the examination in August 2009, the examiner notes that the Veteran range of motion was limited on the upper end of flexion due to pain.  However, he also includes a notation that the Veteran was unable to perform the testing without resting her arms on her knees during the test.  The Board finds that any measurements produced in this examination are clouded by the fact that the Veteran had to support herself to flex her back.  Thus these measurements are of limited value in assessing the severity of her low back disability.  The next February 2010 examination includes the notation that the Veteran experienced pain throughout the range of motion.  Unfortunately, as noted above, this examiner did not indicate when such pain began in range of motion testing.  Last, the Board notes that there was March 2011 private treatment record submitted by the Veteran which includes a notation of flexion of the lumbar spine up to 35 degrees of flexion without notation on when or if pain affected functional ability.  The most recent examination in March 2013 and the only examination which includes a notation on functional ability limited by pain provides insight into the severity of the Veteran's low back disability.  In this examination, the examiner noted that pain began at 10 degrees of flexion and range of motion ended at 30 degrees of flexion.  Considering the March 2013 examination which noted pain began at only 10 degrees of flexion and the earlier examination which the reported pain throughout range of motion and the March 2011 report of limitation of motion at 35 degrees of flexion, the Board finds that the Veteran's disability is most accurately represented by a 40 percent rating as it is reasonable to deduce from the above mentioned evidence that the Veteran's low back disability has been functionally limited by pain to 30 degrees or less for the duration of the appeal period.  

Turning to the next higher criteria the Board notes that the Veteran does not contend nor does the support the conclusion that the Veteran had total unfavorable ankylosis of the entire thoracolumbar spine at any time in this July 1, 2009 to March 2013 appeal period.  Instead, the record indicates that while the Veteran has significant impairment in motion as noted above, and thus, she did have range of motion in her back albeit severely limited. 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Merits

In May 2010, the VA provided an examination to investigate the Veteran's complaints of an eye disability.  The May 2010 examiner found that there was suspect glaucoma, but was unable to provide a definitive diagnosis without an optic coherence test (OCT).  In August 2010 the same examiner provided an addendum restating that though that there was suspect glaucoma the examiner was unable to provide a clear diagnosis.  In a September 2010 addendum the examiner reiterates that he believes that Veteran should have an OCT performed to rule out glaucoma.  He later provided another addendum in October 2010 with the same sentiments.  Again, in April 2011 the examiner provided another addendum wherein he noted that he has requested an (OCT), and he further elaborates that such a test may not definitively answer the question as to whether the Veteran has glaucoma.  Upon review, the Board notes that the Veteran's January 2011 treatment records indicate that an OCT test was conducted and the results were inconclusive on the matter of a diagnosis for a left eye disability.  Therefore, the Board finds the evidence of record does not establish that the Veteran has a current diagnosis of glaucoma, and thus, there is no current disability.  Absent a valid diagnosis of glaucoma or other left eye disability, the claim must be denied.  Brammer v. Derwinski, 3 Vet.App. 223, 225   (1992) (there can be no valid claim for service connection in the absence of a present disability).  Accordingly, the preponderance of the evidence is against the Veteran's claim, and entitlement to service connection for a left eye disability is denied.

Total Disability Rating Due to Individual Unemployability

TDIU is governed by 38 C.F.R. § 4.16  , providing that such a rating may be assigned where the scheduler rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2016).

Merits

The Veteran is service connected for a lumbar spine disability now rated at 40 percent from July 1, 2009; a cervical spine disability rated at 20 percent from July 1, 2009; a right foot disability rated at 10 percent from July 1, 2009; a left hand disability rated at 10 percent from July 1, 2009; a right hand disability rated at 10 percent from July 1, 2009; a left knee disability rated at 10 percent from July 1, 2009, a left knee disability rated at 10 percent from July 1, 2009; a left foot disability rated at 10 percent from 10 percent.  The Veteran had a total disability rating of greater than 70 percent during this time with a lumbar spine disability rated at 40 percent.  Thus, the Veteran's disabilities meet the schedular requirements for consideration of a TDIU.  See 38 C.F.R. § 4.16(a) (2016).

The Veteran's occupational history is comprised of work as a dental hygienist for 15 years and shows that she has not worked since 2008.  The Veteran's educational history includes two years of college.

The only remaining issue is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service connected disabilities during the period from July 1, 2009.  In the November 2011 consultation from Lisa B. Ph.D., the examiner noted that the Veteran was unable to sit or perform even simple activities of daily living because of reported pain in her back.  Furthermore, this examiner noted that the Veteran reports her life is consumed by pain from her injury in service.  Similarly, in a July 2010 examination, an examiner reported that she has pain that is severe with flare-ups which occur daily, and severely affect her ability to accomplish the activities of daily living.  Most recently, in a March 2013 VA examination, the examiner reported that the Veteran's neck disability leads to her inability to turn her head with headaches after looking down for a period of time, and the Veteran's low back disability interferes with the Veteran's ability to sit, stand, and bear weight.  Considering the foregoing, the Board finds that the Veteran's service connected disabilities preclude prospects of gainful employment. With the limitations of her neck and back disabilities in particular, she is precluded even from sedentary employment.  As such, the Board finds that the Veteran is entitled to a TDIU.


ORDER

Entitlement to an increased rating of 40 percent rating from July 1, 2009 to March 14, 2013 is granted.

Entitlement to service connection for a left eye disability is denied.

Entitlement to a TDIU is granted from July 1, 2009.


REMAND

Left Shoulder, Cervical Spine, and Left Foot.

The Veteran has claimed since her last VA examination that her disabilities have worsened.  The Veteran's last VA examination to determine the severity of her left shoulder was in March 2013, her left foot in April 2010, and cervical spine in March 2013.  As a result, and given the time that has transpired since her last examination, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Left and Right Hand Disabilities

A new examination is required to assess the neurological component of these disabilities.  In her May 2017 testimony, the Veteran related that her hand disability has taken on a neurological component which has not been evaluated.  The Board notes that the Veteran's hands were last examined in July 2010.  See Snuffer v. Gober, supra.

Low Back Disability from March 14, 2013 to Present

The Board observes that the evidence following the March 14, 2013 examination is insufficient to rate the Veteran's low back disability.  In particular, the Veteran has raised the contention that her back disability has worsened to such a degree to be considered ankylosis.  Considering this contention along with the four year time-span from the last examination in March 14, 2013, the Board finds that a new examination is warranted for the period beginning on March 14, 2013.  See Snuffer v. Gober, supra.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for her disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from the Columbia, South Carolina VAMC and all associated outpatient center and clinics.  In particular, the AOJ should retrieve VA treatment records from December 18, 2014 to present should be collected.  Any archived records should be retrieved from storage.

2  After the above development is accomplished, schedule the Veteran for appropriate VA examinations for her service-connected cervical spine, lumbar spine, left shoulder, left foot, right hand, and left hand disabilities.  

The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  

All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

The examiner(s) should determine the nature and severity of the Veteran's low back disability; cervical spine disability; left foot disability; left shoulder disability; and bilateral hand disability.  

With regard to the bilateral hand disability, the examiner should take a statement from the Veteran regarding the neurological features of her bilateral hand disability and provide a sufficiently detailed explanation on the nature of any diagnosed neurological component of the Veteran's bilateral hand disability.

For all the disabilities, the examinations should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the disabilities.  Range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for the joints in question and any paired joint must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

3.  After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

4.  Then readjudicate the claim.  If necessary, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


